DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a solid-state battery comprising a cathode, a separator and an anode comprising a 1st anode layer comprising a non-silicon metal comprising tin comprising no electrolyte; a 2nd anode layer comprising silicon comprising less than 30 volume percent electrolyte; wherein the layers do not comprise a continuous sheet is fabricated and does not comprise a 3rd anode layer in the reply filed on 7-15-2022 and 10-17-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 9-10 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-15-2022 and 10-17-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not teach what metalloids are capable of alloying with lithium.

Claims 1, 3, 5-8 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anode comprising the 2nd anode layer comprising silicon or silicon oxide on a 1st anode layer comprising a non-silicon metal or metalloid on a current collector, does not reasonably provide enablement for the 2nd anode layer/the 1st anode layer/current collector.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1, 3, 5-8 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 1st anode layer comprising a non-silicon metal selected from the group consisting of tin, indium, antimony, lead and gallium, does not reasonably provide enablement for any non-silicon metal or metalloid capable of alloying with lithium.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in [0027].
Claims 7-8 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 7-8 and 15-18 are rejected because it is unclear what is meant by “comprises less than 30 volume percent electrolyte” because it is unclear what this is in regard to.  In addition, an anode layer would not comprise an electrolyte. This makes the claims vague and indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2017/0222254) in view of  Yamamoto et al. (US 2003/0054249) and further in view of Olson “Graphite”.
           Sakamoto et al. teaches in the title, abstract and figure 3, a solid state battery comprising a cathode (123); an anode (127), the anode comprising a 1st anode layer wherein the 1st anode layer comprises [0065], a suitable anode active material is a lithium host material capable of incorporating and subsequently releasing the lithium ion such as graphite, a lithium metal, lithium titanium oxide, hard carbon, a tin/cobalt alloy [teaching a non-silicon metal or metalloid capable of alloying with lithium] and a separator (the solid electrolyte (125)), [0046], positioned between the anode (127) and the cathode (123) because the solid electrolyte acts as a separator such as shown in figure 1A [0020].  Sakamoto et al. teaches in [0046], figure 2 and 3 wherein the anode 1st layer (127) being positioned adjacent to the separator (125).  Sakamoto et al. teaches in [0065], a suitable anode active material is a lithium host material capable of incorporating and subsequently releasing the lithium ion such as graphite, a tin/cobalt alloy, etc. where graphite is known within the art see Olson, to have a Mohs hardness of between 1-2 and more commonly about 1.5 [ thus teaching the non-silicon metal or metalloid has a hardness less than 3 on the Mohs hardness scale].  Sakamoto et al. teaches in [0024, 0033, 0044, 0076, Table 3], wherein describes the way percentages of the anode which includes no addition of the electrolyte; 0% volume electrolyte is less than 30 volume percent electrolyte. [Thus teaching a non-silicon metal such as tin/cobalt alloy, graphite, etc. containing no addition of electrolyte].  Sakamoto et al. teaches in [0046], that the cathode may be cast and is shown in figure 3, segments 111 may be formed from layers of cathode 123, solid electrolyte 125 and anode 127. [Thus teaching layers may be centered together in continuous sheet].          Sakamoto et al. discloses the claimed invention except for specifically teaching that the solid state battery further comprises a 2nd anode layer including silicon or silicon oxide.           Yamamoto et al. is in the field of anodes for batteries and teaches where the anode (figure 8 further comprises a 2nd anode layer (3b) including silicon or silicon oxide being positioned adjacent to the 1st anode layer (carbon anode 2b), figure 8, [0099]. The carbon anode to be is made of carbon material capable of occluding Li [0100]. The 2nd anode layer 3B comprises a lithium occluding material capable of occluding more lithium than a theoretical lithium occlusion capacity for carbon for example silicon.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the anode taught by Sakamoto et al. with the teaching of Yamamoto et al. for the purpose of reducing an anode potential during discharging, thereby resulting in increased in a battery operating voltage is taught in [0100].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727